DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ABRAHAM DUPREE and SANDRA DUPREE,
                          Appellants,

                                    v.

US BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR CITIGROUP,
and VERSAILLES AT WELLINGTON HOMEOWNERS ASSOCIATION I,
                        Appellees.

                              No. 4D19-973

                          [October 24, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard Harrison, Senior Judge, Judge; L.T. Case No. 50-
2016-CA-1662-XXXX-MB.

   Alix J. Montes of The AJM Law Group, PA, Miami, for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee, US Bank National Association, as Trustee for
Citigroup.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.